      Case 2:15-cv-05642-CAS-JC Document 434 Filed 07/23/19 Page 1 of 1 Page ID #:7858

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                              CIVIL MINUTES - TRIAL
 Case No.         CV15-5642-CAS(JCx)                                                                               Date     July 23, 2019
 Title:           MARCUS GRAY; ET AL. v. KATY PERRY; ET AL.
 Present: The Honorable            CHRISTINA A. SNYDER, U.S. DISTRICT JUDGE
                           Catherine Jeang                                                                         Laura Elias
                            Deputy Clerk                                                         Court Reporter/Recorder, Tape No.

                Attorneys Present for Plaintiff(s):                                                Attorneys Present for Defendants:
                           Michael Kahn                                                                     Vincent Chieffo
                           Lauren Cohen                                                                     Jacob Albertson
                            Eric Kayira                                                                     Christine Lepera
                                                                                                             Jeffrey Movit
                                                                                                              Aaron Wais
                                                                                                          Gabriella Nourafchan

                              Day Court Trial                     4TH                   Day Jury Trial
                                                st
           One day trial:           Begun (1 day);         X     Held & Continued;                  Completed by jury verdict/submitted to court.
      The Jury is impaneled and sworn.
      Opening statements made by
 X    Witnesses called, sworn and testified.          X   Exhibits identified.   X Exhibits admitted.

      Plaintiff(s) rest.                                  Defendant(s) rest.
      Closing arguments made by                           plaintiff(s)                  defendant(s).                     Court instructs jury.
      Bailiff(s) sworn.                                   Jury retires to deliberate.                                     Jury resumes deliberations.
      Jury Verdict in favor of                            plaintiff(s)                  defendant(s) is read and filed.
      Jury polled.                                        Polling waived.
      Filed Witness & Exhibit Lists                       Filed jury notes.             Filed jury instructions.
      Judgment by Court for                                                             plaintiff(s)                      defendant(s).
      Findings, Conclusions of Law & Judgment to be prepared by                         plaintiff(s)                      defendant(s).
      Case submitted.                 Briefs to be filed by
      Motion to dismiss by                                                       is            granted.               denied.             submitted.
      Motion for mistrial by                                                     is            granted.               denied.             submitted.
      Motion for Judgment/Directed Verdict by                                    is            granted.               denied.             submitted.
      Settlement reached and placed on the record.
      Clerk reviewed admitted exhibits with counsel to be submitted to the Jury/Court for deliberation/findings.
      Counsel stipulate to the return of exhibits upon the conclusion of trial. Exhibit Release Form prepared and filed.
      Trial subpoenaed documents returned to subpoenaing party.
 X    Case continued to        July 24, 2019, at 9:00 A.M.                                   for further trial/further jury deliberation.
      Other:
                                                                                                                          06         :       14

                                                                                        Initials of Deputy Clerk                  CMJ




CV-96 (06/06)                                                  CIVIL MINUTES - TRIAL                                                              Page 1 of 1
